Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-16 and 19-22 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches A touch display device comprising:
a display panel that includes a plurality of data lines, a plurality of gate lines, and a plurality of pixel electrodes which are arranged in areas adjacent to points at which the data lines and the gate lines cross each other, the display panel including a display image update area and a fingerprint sensing area;
a gate driver configured to supply a first gate driving voltage to the gate lines corresponding to the display image update area out of the plurality of gate lines in a display period of the display panel, and to supply a second gate driving voltage to the gate lines corresponding to the fingerprint sensing area out of the plurality of gate lines in a fingerprint sensing period of the display panel; and
a touch driver configured to supply a data voltage to the data lines corresponding to the display image update area out of the plurality of data lines in the display period of the display panel, and to supply a fingerprint driving signal to the data lines corresponding to the fingerprint sensing area out of the plurality of data lines in the fingerprint sensing period of the display panel,
wherein the second gate driving voltage supplied to the gate lines corresponding to the fingerprint sensing area in the fingerprint sensing period of the display panel is higher than the first gate driving voltage supplied to the gate lines corresponding to the display image update area in the display period of the display panel, or
wherein a time in which the second gate driving voltage is supplied to the gate lines corresponding to the fingerprint sensing area in the fingerprint sensing period of the display panel is longer than a time in which the first gate driving voltage ts supplied to the gate lines corresponding to the display image update area in the display period of the display panel.  
Claim 13 is allowed since none of the prior art, alone or in combination, teaches 13. (Currently Amended) A method of driving a touch display device including a plurality of data lines, a plurality of gate lines, a plurality of pixel electrodes which are arranged in areas adjacent to points at which the data lines and the gate lines cross each other, a plurality of touch electrodes, and a plurality of touch lines, the method comprising:
sensing a finger touch which occurs in the touch display device;
recognizing a position at which the finger touch has occurred;
specifying a fingerprint sensing area based on the position at which the finger touch has occurred;
preparing for sensing of a fingerprint in the fingerprint sensing area; and
sensing at least a part of the fingerprint sensing area and recognizing a fingerprint of the sensed part,
wherein the sensing the at least the part of the fingerprint sensing area includes supplying a second gate driving voltage to the gate lines corresponding to the fingerprint sensing area, and

wherein the second gate driving voltage which is supplied to the gate lines corresponding to the fingerprint sensing area in the sensing the at least the part of the fingerprint sensing area is higher than a first gate driving voltage which is supplied to the gate lines corresponding to the display image update area in a display period of the display panel, or a time in which the second gate driving voltage is supplied to the gate lines corresponding to the fingerprint sensing area in ihe sensing the at least the part of the fingerprint sensing area is longer than a time in which a first gate driving voltage is supplied to the gate lines corresponding to the display image update area in the display period of the display panel.
Claim 19 is allowed since none of the prior art, alone or in combination, teaches a touch driver that drives a touch display device including a plurality of data lines, a plurality of gate lines, a plurality of pixel electrodes which are arranged in areas adjacent to points at which the data lines and the gate lines cross each other, and a plurality of touch lines, the touch driver comprising:
a plurality of touch line multiplexers configured to transmit a touch driving signal to the plurality of touch lines via a plurality of touch line channel portions;
a plurality of data line multiplexers configured to transmit a data voltage to the corresponding data lines out of the plurality of data fines via the data line channel portions; and
a plurality of touch sensors configured to be electrically connected to the corresponding data line multiplexers out of the plurality of data line multiplexers,

wherein a first down-terminal of at least one data line multiplexer out of the plurality of data line multiplexers is configured to be electrically connected to a data terminal of at least one touch line multiplexer out of the plurality of touch line multiplexers, and a fingerprint driving signal is supplied to the data lines corresponding to a fingerprint sensing area of the touch display device.  
Claim 2-12, 14-16 and 20-22 are allowed for being dependent upon aforementioned independent claim 1, 13 and 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624